Exhibit 10.2

Amended as of March 24, 2010

SOLO CUP COMPANY

MANAGEMENT LONG-TERM INCENTIVE PLAN

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose of LTIP. Solo Cup Company, a Delaware corporation (the “Company”)
hereby establishes the Solo Cup Company Long-Term Incentive Plan (the “LTIP”).
The purpose of the LTIP is to provide long-term incentives to selected key
management employees of the Company and its Affiliates.

1.2 Effective Date. The LTIP shall be effective as of October 1, 2007, the date
on which it was adopted and approved by the Board of Directors of the Company.

ARTICLE II

DEFINITIONS

2.1 Whenever used herein, the following terms shall have the respective meanings
set forth below:

“Affiliate” means an entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Company, provided however, that this shall not include any Vestar Entities.

“Award” means an award granted to a Participant hereunder.

“Board” means the Board of Directors of the Company.

“Cause” has the meaning assigned to such term in any employment, change in
control or severance agreement between a Participant and the Company or any of
its Subsidiaries or Affiliates or, if there is no such agreement or if such term
is not defined therein, “Cause” means (i) the Participant’s willful misconduct
with regard to the Company or its Affiliates; (ii) the Participant is indicted
for, convicted of, or pleads nolo contendere to, a felony, a misdemeanor
involving moral turpitude or an intentional crime involving material dishonesty
other than, in any case, vicarious liability; (iii) the Participant’s conduct
involving the use of illegal drugs; or (iv) the Participant’s failure to attempt
in good faith to follow a lawful directive of his or her supervisor within 10
days after written notice of such failure, which failure continues more than 10
days after written demand for substantial performance is delivered to the
Participant by the Company (to the extent that, in the reasonable judgment of
the Board, such breach can be cured by the Participant).

“Change in Control” has the meaning set forth in Treasury Regulation
Section 409A – 3(i)(5) and is intended to cover the circumstance in which the
Vestar Entities no longer control the board or any sale, transfer, lease,
assignment, conveyance, exchange, mortgage or other disposition of all or
substantially all of the assets, property or business of Solo Cup Investment
Corporation and its Subsidiaries.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” has the meaning assigned to such term in Section 1.1.

“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code.

“Effective Date” has the meaning assigned to such term in Section 1.2.

“Equity Value of Solo” means the Fair Market Value of Solo Cup Investment
Corporation as defined in the Stockholders’ Agreement (as determined by the
Board).

“Grant Date” has the meaning assigned to such term in Section 5.1.

“Holdings LLC” means SCC Holding Company LLC and its successors.

“Illiquid Securities” has the meaning assigned to such term in Section 5.3(d).

“Liquidity Event” means any sale, redemption, transfer or other disposition by
Vestar for cash or Marketable Securities, of all or a portion of its equity
interest in Solo Cup Investment Corporation.

“LTIP” has the meaning assigned to such term in Section 1.1.

“LTIP Award Pool” means the amount available for payment of Awards, as
determined by the Board in accordance with the LTIP.

“LTIP Termination Date” means the seventh anniversary of the Effective Date.

A “Marketable Security” means a security that regularly trades in, on or through
the facilities of securities exchanges and/or inter-dealer quotation systems in
the United States (within the meaning of Section 902(n) of the Securities Act)
or any designated offshore securities market (within the meaning of Rule 902(a)
of the Securities Act).

“Partial Liquidity Event” has the meaning assigned to such term in
Section 5.3(b).

“Participant” has the meaning assigned to such term in Section 4.2, provided
that such term shall also include any Terminated Participant.

“Securities Act” means the Securities Act of 1933, as amended.

 

2



--------------------------------------------------------------------------------

“Stockholders’ Agreement” means the Stockholders’ Agreement dated as of
February 27, 2004, among Vestar Capital Partners IV, L.P., Vestar Cup
Investment, LLC, Vestar Cup Investment II, LLC, SCC Holding Company LLC, Solo
Cup Company, Solo Cup Investment Corporation and the Management Investors who
are party thereto, as such agreement is amended from time to time.

“Subsidiary” means any corporation, partnership, association or other business
entity of which 50% or more of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof, or 50% or more of the
equity interest therein, is at the time owned or controlled, directly or
indirectly, by Solo Cup Investment Corporation or the Company.

“Terminated Participant” has the meaning assigned to such term in
Section 5.2(c).

“Vestar Entities” means, collectively, Vestar Capital Partners IV, L.P., Vestar
Cup Investment, LLC and Vestar Cup Investment II, LLC.

ARTICLE III

ADMINISTRATION

3.1 General. The LTIP shall be administered by the Committee. The Committee
shall have full responsibility and authority to administer and interpret the
LTIP and to determine, following consultation with the Company’s Chief Executive
Officer, which employees of the Company shall be designated as Participants. Any
decision made or action taken by the Committee arising out of or in connection
with the LTIP shall be within its absolute discretion and shall be conclusive
and binding upon all parties, including the Company, Participants and their
respective successors and assigns. The Committee may enact such rules and
regulations for the administration of the LTIP as are necessary or appropriate
under the circumstances. The Committee shall act in accordance with the
procedures set forth in the Compensation Committee Charter, as in effect from
time to time.

ARTICLE IV

PARTICIPATION AND ELIGIBILITY

4.1 Eligibility. Individuals who are employees of the Company or its Affiliates,
are designated as key employees by the Company’s Chief Executive Officer and who
are recommended to the Committee by the Company’s Chief Executive Officer to be
Participants shall be eligible to be designated a Participant by the Committee.

4.2 Participants. Each eligible employee who has received written notification
from the Committee of his or her participation in the LTIP shall be deemed a
“Participant” hereunder.

 

3



--------------------------------------------------------------------------------

ARTICLE V

AWARDS OF INCENTIVE COMPENSATION

5.1 Grant of Awards. The Committee shall determine the terms and conditions of
each Award granted hereunder, which terms and conditions shall not be
inconsistent with the LTIP. The Committee, following consultation with the
Company’s Chief Executive Officer, shall determine the percentage of the LTIP
Award Pool to be awarded to each Participant. Each Award shall be evidenced by a
written notice and shall be deemed granted on the date on which the Committee
resolves to grant such Award (the “Grant Date”).

5.2 Continued Employment.

(a) General. Except as provided herein, a Participant must be employed by the
Company and its Affiliates or Subsidiaries as of a Liquidity Event or the LTIP
Termination Date, as applicable, in order to vest and receive payment of such
Participant’s Award.

(b) Termination For Cause or Voluntary Resignation. In the event that a
Participant’s employment with the Company or its Affiliates is terminated by the
employer for Cause or the Participant voluntarily terminates employment prior to
a Liquidity Event or, if no Liquidity Event occurs, prior to the LTIP
Termination Date, such Participant’s Award shall be immediately forfeited, the
Participant shall have no further rights thereunder and such individual shall no
longer be a Participant in the LTIP. Notwithstanding the foregoing, in the event
that a Participant’s employment with the Company or its Affiliates is terminated
after a Partial Liquidity Event has occurred, (i) if the termination was by the
employer for Cause, such Participant’s Award shall be immediately forfeited, the
Participant shall have no further rights thereunder (including for any payment
relating to an earlier Partial Liquidity Event) and such individual shall no
longer be a Participant in the LTIP; and (ii) if the termination was a result of
the Participant’s voluntary termination, then the Participant’s Award relating
to the earlier Partial Liquidity Event shall be paid in accordance with
Section 5.4(b)(ii) and the Participant shall have no further rights to payments
of any kind under the LTIP.

(c) Vesting Upon Certain Terminations of Employment. If during the term of the
LTIP a Participant’s employment with the Company or its Affiliates is terminated
(i) by the employer without Cause or (ii) as a result of the Participant’s death
or Disability, such Participant’s Award shall be vested as set forth below. Any
portion of an award held by a Participant whose employment is terminated that
does not become vested pursuant to this Section 5.2(c) shall be immediately
forfeited. A Participant whose Award becomes vested in full or in part upon
termination of employment shall be referred to herein as a “Terminated
Participant” and shall continue to be a Participant in the LTIP as set forth
herein.

 

4



--------------------------------------------------------------------------------

Termination prior to first anniversary of Grant Date

   0 % 

Termination on or after first anniversary of Grant Date and prior to second
anniversary of Grant Date

   20 % 

Termination on or after second anniversary of Grant Date and prior to third
anniversary of Grant Date

   40 % 

Termination on or after third anniversary of Grant Date and prior to fourth
anniversary of Grant Date

   60 % 

Termination on or after fourth anniversary of Grant Date and prior to fifth
anniversary of Grant Date

   80 % 

Termination on or after fifth anniversary of Grant Date

   100 % 

Unless otherwise determined by the Committee at the time of Grant, the above
vesting schedule shall apply equally to all Terminated Participants, including a
Terminated Participant who first became a Participant in any year after the year
in which the Effective Date occurred.

5.3 Determination of LTIP Award Pool.

(a) General. Subject to Section 5.3(b), the LTIP Award Pool with respect to any
Liquidity Event shall be calculated as of consummation of the transaction
constituting such Liquidity Event as the sum of A, B and C, where: (i) A equals
2.5% of the first $240 million of Equity Value of Solo; (ii) B equals 7.5% of
the next $240 million of Equity Value of Solo; and (iii) C equals 15.0% of
Equity Value of Solo in excess of $480 million.

For example: With respect to a Liquidity Event resulting in the calculation of
an Equity Value of $750 million, the LTIP Award Pool would be equal to $64.5
million, calculated as (i) 2.5% of the first $240 million (or $6 million); plus
(ii) 7.5% of the next $240 million (or $18 million); plus (iii) 15% of the
Equity Value of Solo in excess of $480 million (or $40.5 million).

(b) Partial Liquidity Event. In the event that a Liquidity Event occurs which
involves the sale or other disposition of less than 100% of the Vestar Entities’
collective equity interest in the Company (a “Partial Liquidity Event”), the
Board shall determine the Equity Value of Solo as of the consummation of the
transaction constituting such Partial Liquidity Event, taking into account such
factors as the Board shall determine in good faith. The LTIP Award Pool
resulting from such Partial Liquidity Event shall be calculated by
(1) multiplying such Equity Value by a ratio corresponding to the percentage of
aggregate equity interests held by the Vestar Entities which was disposed of in
the transaction constituting such Partial Liquidity Event and (2) applying the
formula set forth in Section 5.3(a) to such reduced Equity Value. Each
Participant and Terminated Participant’s Award percentage shall be applied to
such adjusted LTIP Award Pool and such Awards shall be paid to Participants and
Terminated Participants in accordance with Section 5.4.

 

5



--------------------------------------------------------------------------------

In the event that there are a series of Partial Liquidity Events, the LTIP Award
Pool in respect of each such event will be calculated as of consummation of the
transaction constituting such event as described above; provided, however, that
each resulting LTIP Award Pool shall take into account the value received in
respect of any prior Partial Liquidity Event(s) in order to reflect the intent
of the formula set forth in Section 5.3(a) and also in order to avoid the
duplication of benefits.

For example: Assume that a series of 25% Partial Liquidity Events occur and
assume further that the Fair Market Value of the Company at consummation of each
event is a constant $1 billion. The Fair Market Value available for the LTIP
Award Pool after each Partial Liquidity Event is equal to $250 million (25%
times $1 billion), calculated by applying the ratio described in the first
paragraph of this Section 5.3(b). After the first Partial Liquidity Event, the
LTIP Award Pool would be equal to $6.8 million (2.5% of the first $240 million
(6.0 million) plus 7.5% of the remaining $10 million (.8 million) = $6.8
million). After the second Partial Liquidity Event, the LTIP Award Pool would be
equal to $20.3 million (7.5% of $230 million (17.3 million) plus 15% of the
remaining $20 million (3.0 million) = 20.3 million). After the third Partial
Liquidity Event, the LTIP Award Pool would be equal to $37.5 million (15% of
$250 million = $37.5 million). After the fourth and final Partial Liquidity
Event, the LTIP Award Pool would be equal to $37.5 million (15% of $250 million
= $37.5 million).

(c) LTIP Termination Date. In the event that no Liquidity Event has occurred
prior to the LTIP Termination Date, notwithstanding any other provisions of the
LTIP or any Award Agreement to the contrary, an Award held by a Participant who
continues to be employed by the Company and its Subsidiaries as of the LTIP
Termination Date shall be determined as follows: the Company shall determine the
Equity Value of Solo as of the LTIP Termination Date; provided that, in such
event, LTIP Award Pool shall be calculated as the sum of A, B and C, where:
(i) A equals 1.25% of the first $240 million of Equity Value of Solo; (ii) B
equals 3.75% of the next $240 million of Equity Value of Solo; and (iii) C
equals 7.5% of Equity Value of Solo in excess of $480 million. Payment of Awards
determined pursuant to this Section 5.3(c) shall be made to Participants and
Terminated Participants in accordance with Section 5.4.

(d) Receipt of Illiquid Securities. In the event that during the term of the
LTIP the Vestar Entities sell, redeem, transfer or otherwise dispose of equity
interests in the Company or its Affiliates and receive property that does not
constitute Marketable Securities as consideration for any portion of such equity
interests (such securities, “Illiquid Securities”), (i) the LTIP Award Pool
shall be calculated in accordance with Section 5.3(a) or 5.3(b), as applicable,
(ii) that percentage of the LTIP Award Pool corresponding to the percentage of
the consideration received by the Vestar Entities in such transaction which
constitute Illiquid Securities shall be credited to Company bookkeeping accounts
in the name of each Participant and Terminated Participant and (iii) the
remaining percentage of the LTIP Award Pool shall be paid to Participants and
Terminated Participants in accordance with

 

6



--------------------------------------------------------------------------------

Section 5.4. Bookkeeping accounts established pursuant to this Section 5.3(d)
shall be credited with interest at a rate equal to that of the 10-year Treasury
Note as in effect as of the last day of the previous calendar quarter plus 2
percentage points, compounded quarterly, until such time as the Vestar Entities
sell or otherwise dispose of such Illiquid Securities and receive cash or
Marketable Securities in consideration of such sale or other disposition, at
which time such amounts shall be paid to Participants and Terminated
Participants in accordance with Section 5.4.

Notwithstanding anything to the contrary in the LTIP or otherwise, for purposes
of determining the amount to be credited to Company bookkeeping accounts under
this Section 5.3(d), the Equity Value of Solo shall be determined by the Board
in good faith and, in connection therewith, the final determination of such
value shall be made by the independent directors. Nothing contained herein shall
bar the Company from engaging a nationally recognized investment bank
experienced in the valuation of securities that is independent of the Company
and its Affiliates (whose fees and expenses shall be paid by the Company) to
perform the valuation contemplated by this Section 5.3(d), and any determination
by such investment bank shall be final, conclusive and binding. If required by
any such investment bank, the Company shall execute a retainer and engagement
letter containing reasonable and customary terms and conditions.

(e) Reallocation of Forfeited or Unallocated Awards. Awards or any portion
thereof that are forfeited pursuant to the LTIP shall be eligible for
reallocation among Participants (including Participants who are hired or
promoted after the Effective Date) in the sole discretion of the Committee. In
addition, any unallocated portion of the LTIP Award Pool (including any
unallocated forfeited Awards) shall be allocated upon a Liquidity Event or
Partial Liquidity Event among those Participants who are actively employed with
the Company or its Affiliates as of such event on a pro rata basis or otherwise
in the discretion of the Committee.

5.4 Payment of Awards.

(a) General. All Awards shall be paid by the Company in the same form of
consideration and in the same ratio of cash and other property received by the
Vestar Entities in connection with such Liquidity Event, provided that the
Committee may in its sole and absolute discretion determine to pay a higher
percentage of the Award in the form of cash; provided, further, that all
Participants shall with respect to each payment event receive the same form of
payment (whether cash or other property) and that the cash substituted for
property shall be based on the fair market value of such other property as
reasonably determined by the Committee. Subject to Sections 5.4(b) and (c),
payment of Awards shall occur as soon as practicable after the occurrence of a
Liquidity Event, Partial Liquidity Event or the LTIP Termination Date, as
applicable, each of which shall constitute the vesting date with respect to the
Award as set forth in Section 5.2(a).

 

7



--------------------------------------------------------------------------------

(b) Delayed Payment in Certain Circumstances.

(i) Subject to clause (ii) below, payment of Awards held by Terminated
Participants shall only be paid on the earlier to occur of (x) a Liquidity Event
or Partial Liquidity Event that also constitutes a Change in Control or (y) the
LTIP Termination Date.

(ii) Payment of Awards held by Participants which become payable in connection
with a Partial Liquidity Event or Liquidity Event that does not constitute a
Change in Control shall not become payable until the earlier to occur of (x) a
Liquidity Event that also constitutes a Change in Control or (y) the LTIP
Termination Date (and shall be paid upon the earlier to occur of such events in
accordance with Section 409A of the Code). Amounts deferred pursuant to this
Section 5.4(b)(ii) shall be credited to a Company bookkeeping account which
shall be credited with interest at a rate equal to that of the 10-year Treasury
Note as in effect as of the last day of the previous calendar quarter plus 2
percentage points, compounded quarterly. The portion of an Award credited to a
bookkeeping account pursuant to this Section 5.4(b)(ii) shall be deemed
satisfied as of the date the initial bookkeeping entry is made, as though cash
payment had been made to the Participant as of such date, and shall following
such date no longer be considered outstanding Awards for purposes of the LTIP.

(c) Terminated Participants.

(i) Subject to clause (ii) below, payment of Awards held by Terminated
Participants shall only be paid on the earlier to occur of (x) a Liquidity Event
that also constitutes a Change in Control or (y) the LTIP Termination Date.

(ii) Payment of Awards held by Terminated Participants which become payable in
connection with a Partial Liquidity Event or Liquidity Event that does not
constitute a Change in Control shall not become payable until the earlier to
occur of (x) a Liquidity Event that also constitutes a Change in Control or
(y) the LTIP Termination Date (and shall be paid upon the earlier to occur of
such events in accordance with Section 409A of the Code). Amounts deferred
pursuant to this Section 5.4(c)(ii) shall be credited to a Company bookkeeping
account which shall be credited with interest at a rate equal to that of the
10-year Treasury Note as in effect as of the last day of the previous calendar
quarter plus 2 percentage points, compounded quarterly. The portion of an Award
credited to a bookkeeping account pursuant to this Section 5.4(c)(ii) shall be
deemed satisfied as of the date the initial bookkeeping entry is made, as though
cash payment had been made to the Terminated Participant as of such date, and
shall following such date no longer be considered outstanding Awards for
purposes of the LTIP.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

OBLIGATIONS OF THE COMPANY

6.1 Contractual Obligation. The sole obligation of the Company to any
Participant in respect of any amounts which may become payable hereunder
(including, without limitation, amounts credited to Participant Accounts) is a
general, unsecured contractual obligation to make payments in accordance with
the terms hereof.

6.2 Source of Payments. All amounts payable under the LTIP shall be paid by the
Company and the Company shall be under no obligation to segregate any of its
assets in respect of the benefits provided hereunder or to fund or otherwise
secure its obligation to make such payments.

ARTICLE VII

PLAN TERM; PLAN AMENDMENT AND TERMINATION

7.1 Term of LTIP. Subject to Section 7.2, if a Liquidity Event has not earlier
occurred, the LTIP shall automatically terminate upon the seventh anniversary of
the Effective Date.

7.2 Effect of Amendment or Termination. The LTIP may be amended, suspended,
restated or terminated, in whole or in part, as of any date specified in a
resolution adopted by the Board; provided, however, that no such amendment,
suspension, restatement or termination shall, without the consent of an affected
Participant, adversely affect the rights of such Participant with respect to any
Award which had been granted prior to the date thereof.

ARTICLE VIII

MISCELLANEOUS

8.1 Nontransferability. Awards granted under the LTIP may not be transferred,
pledged or hypothecated in any manner other than by will or the laws of descent
and distribution.

8.2 Withholding. The Company retains the right to make any provision it deems
necessary or appropriate in its sole discretion for the reporting and
withholding of any federal, state or local taxes or charges that may be required
to be withheld with respect to any payments under the LTIP and shall be entitled
to pay such withheld amounts to the appropriate taxing or governmental
authorities.

8.3 Section 409A. The LTIP and Awards granted hereunder are intended to be
interpreted and construed, and Awards are intended to be paid to Participants,
in a manner that avoids Participants’ incurring additional tax and interest
under Section 409A of the Code. Notwithstanding any provision of the LTIP to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) the payment of Awards pursuant
to this LTIP shall be deferred to the earliest date on which payment may be made
in compliance with Section 409A of the Code and (ii) if at any time a
Participant is a “specified employee”, within the meaning of Section 409A of the
Code, the payment of Awards pursuant to this LTIP shall not be made on a date
that is earlier that the first day of the seventh month following the
Participant’s separation from service.

 

9



--------------------------------------------------------------------------------

8.4 No Right to Employment. Nothing herein shall be construed as conferring upon
any person any legal or contractual right to be employed by the Company or any
Subsidiary or Affiliate thereof.

8.5 Governing Law. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the LTIP shall be determined in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

8.6 Validity. In the event any provision of this LTIP is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this LTIP.

 

10